Citation Nr: 1140580	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness or as secondary to a service-connected heart disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from September 1977 to October 1981 and from February 1982 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Board remanded the claim for additional development in June 2010 and October 2010.  The Board notes that when the current claim was previously before the Board in 2010, claims of entitlement to service connection for a left and right knee disability were also on appeal.  These claims were granted by the October 2010 Board decision and are no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's active military service includes service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran does not have a respiratory disability, to include as due to an undiagnosed illness or as secondary to a service-connected heart disability, that is related to his military service.


CONCLUSION OF LAW

The Veteran does not have a respiratory disability that is the result of disease or injury incurred in or aggravated during active military service; a respiratory disability is not proximately due to or the result of service-connected disability; and the Veteran does not have a respiratory disability that is the manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.304, 3.304, 3.310, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that he has a respiratory disability related to his military service.  Specifically, he reported that he contracted pseudomonas pneumonia and had numerous episodes of respiratory and heart problems in service. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that the claimed disability began in combat, and therefore, the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy are not applicable.  38 U.S.C.A. § 1154(b) (West 2002).  

In addition, the regulations provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2011). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the applicable criteria; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2011). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3),(4) (2011).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) (2011).

Compensation shall not be paid under these provisions if there is (1) affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2011).

The Veteran's July 1977 pre-enlistment examination noted a history of childhood asthma.  The service medical records do not show any specific complaints or clinical findings of asthma.  The service records show that the Veteran was treated for bronchitis in September 1978, December 1978, and June 1985.  The Veteran was also diagnosed with and treated for reactive airway disease and pneumonia pseudomonas with chronic sputum, sinusitis, rhinitis, and hay fever.  The Veteran reported a history of asthma, sinusitis, rhinitis, and seasonal allergies at his December 1997 separation examination.  However, no clinical findings of respiratory disorders were made at that time.  

At a March 2008 VA general medical examination, the Veteran reported that he may have incurred a lung condition due to the Persian Gulf War as he had been treated for several upper respiratory infections in service.  He denied chest pains and shortness of breath but indicated that he had bouts of coughing with occasional night sweats.  He denied a diagnosis or treatment for a pulmonary disorder.  

At an April 2008 VA pulmonary examination, following a normal physical examination which included pulmonary function testing, the examiner indicated that the Veteran did not have any limitation of activity.  The examiner stated that the Veteran's physical examination and pulmonary function tests were completely normal and his functional status was active.  

VA outpatient treatment reports include a pulmonary consultation in April 2008.  The examiner noted that the Veteran had pericarditis with small effusion during service, three to four reactive airway disease exacerbations during service, and pseudomonas twice in 1978.  The Veteran reported that he ran several miles three to four times per week.  Physical examination found no cough, sputum production, hemoptysis, shortness of breath, or pleuritic chest pains.  The examiner reported that pulmonary function tests were normal including normal spirometry, lung volumes, and diffusion capacity of carbon monoxide.  The examiner concluded that the Veteran did not have any limitation of activity.  VA treatment records dated from March 1998 to February 2011 were otherwise negative for any complaints, findings, or treatment for a respiratory disability.  

Private treatment reports from S. Prasad, M.D., dated from July 2005 to September 2006 do not show any complaints, findings, or treatment for a respiratory disorder.

At a February 2011 VA Gulf War examination, the examiner reviewed the claims file and provided a thorough recitation of the relevant medical evidence from service.  The examiner noted that the Veteran had a history of asthma as a child which he outgrew.  The examiner reported that the Veteran had several viral upper respiratory infections in service in 1978.  Review of the respiratory system found that the Veteran denied chronic cough, hemoptysis, cough with expectoration, dyspnea on exertion, wheezing or symptoms of allergies including rhinorrhea, sneezing or lacrimation, or chronic sinusitis.  The examiner noted that while the claims file showed quite a few episodes of viral upper respiratory infections and bronchitis in service, the Veteran had been asymptomatic for a long time.  The Veteran reported snoring for the past year with awakening where he is gasping for air.  He reported that he worked nights and slept during the day and it was normal for him to sleep three to five hours at a time.  The Veteran was noted to have a history of pericarditis in 1978.  A chest x-ray was noted to be normal.  Following the physical examination including an echocardiogram, sleep study, and chest x-rays, the examiner indicated that there was no evidence of pericarditis, no evidence of sleep apnea, and no respiratory symptoms or disabilities.  The examiner concluded that the Veteran's viral pericarditis had subsided and he had no active respiratory symptoms.  Therefore, there was no connection between the two.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a respiratory disorder, to include as due to an undiagnosed illness or as secondary to a service-connected heart disability.

The Veteran's service medical records document treatment for several respiratory disorders during service.  However, post-service medical records do not include any clinical findings related to a respiratory disorder.  VA outpatient treatment reports include an entry in April 2008 at which time the Veteran underwent a pulmonary consultation and the examiner concluded that pulmonary function tests were normal including normal spirometry, lung volumes, and diffusion capacity of carbon monoxide.  The Veteran did not report any specific respiratory difficulties at that time.  At a VA examination in March 2008, the Veteran reported bouts of coughing with occasional night sweats.  However, at a VA examination in April 2008, no respiratory disorders were diagnosed.  Finally, when examined at a Gulf War VA examination in February 2011, the examiner noted that the Veteran had a history of asthma as a child which he outgrew.  The examiner acknowledged the Veteran's treatment for respiratory disabilities in service and noted that while the claims file contained quite a few episodes of viral upper respiratory infections and bronchitis in service, the Veteran had been asymptomatic for a long time.  Following the physical examination including an echocardiogram, sleep study, and chest x-rays, the examiner indicated that there was no evidence of pericarditis, no evidence of sleep apnea, and no respiratory symptoms or disabilities.  The examiner concluded that the Veteran's viral pericarditis had subsided and he had no active respiratory symptoms and there was no connection between the two.  

While the record shows a report of coughing since service when examined by VA in March 2008, when examined at a pulmonary consultation at VA in April 2008, at a VA respiratory examination in April 2008, and at a VA Gulf War examination in 2011, the Veteran specifically denied any clinical symptoms of a respiratory disorder and the examiners concluded that there was no respiratory disability present.  Moreover, the 2011 VA examiner concluded that the Veteran's viral pericarditis has subsided and he had no active respiratory symptoms and there was no connection between the two.

The Board concludes that the claim for service connection for a respiratory disorder must be denied on a direct basis and as secondary to a service-connected heart disability.  Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In the absence of proof of a current diagnosis of a respiratory disorder, the claim for service connection may not be granted.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Additionally, even assuming that the Veteran's signs or symptoms (coughing and occasional night sweats) are not related to a diagnosed illness, but are instead manifestations of undiagnosed illness, a grant of service connection on that basis also requires that they became manifest either during active service in Southwest Asia or manifest to a compensable degree not later than December 31, 2011.  38 C.F.R. § 3.317(a) (2011).  During service, the Veteran's respiratory complaints were attributed to diagnosed respiratory illnesses and since service, the Veteran reported bouts of coughing occasional night sweats.  He specifically denied treatment for respiratory symptoms since service and the medical records associated with the claims file do not document any treatment for his coughing bouts or night sweats.  Consequently, the Veteran's symptoms of coughing and occasional night sweats do not rise to the level of a chronic multisymptom illness that has manifested to a compensable degree.  Therefore, the Veteran does not warrant service connection for a respiratory disorder, to include as due to an undiagnosed illness, because no current disability is shown.  

The Board has considered the Veteran's statements in which he indicated that he has a respiratory disability related to his military service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  As a layperson without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter such as the presence or diagnosis of a disability.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses such as bouts of coughing, the evidence does not show that he has medical training or expertise to render a medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of positive and negative evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).



ORDER

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness or as secondary to a service-connected heart disability, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


